Orders reversed, without costs, on authority of Dun Bradstreet, Inc., v. City of New York (276 N.Y. 198), and the action remitted to the Special Term for further proceedings in accordance with the opinion in Matter of Metropolitan Life Ins.Co. v. New York State Labor Relations Board (280 N.Y. 194). First question certified answered in the affirmative. Other questions certified not answered. No opinion.
Concur: CRANE, Ch. J., LEHMAN, LOUGHRAN and FINCH, JJ. O'BRIEN, HUBBS and RIPPEY, JJ., concur for reversal but dissent as to further proceedings in the action. *Page 675